Citation Nr: 1622997	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange or as secondary to service-connected posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange or as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the claims were remanded for additional development.  

A Travel Board hearing was held in April 2011 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his service did not include duty in or visitation to the Republic of Vietnam, and he is not entitled to a presumption of herbicide (Agent Orange) exposure.  

2.  The Veteran's hypertension, and diabetes mellitus, are not related to his service, and were not caused or aggravated by a service-connected disability.  



CONCLUSION OF LAW

Hypertension, and diabetes mellitus, were not incurred in or aggravated by active service, or by service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for hypertension, and diabetes mellitus.  He argues that he has these disabilities due to exposure to Agent Orange.  He argues that he was exposed to herbicides while he was assigned to the USS Camden (AOE-2) in the Tonkin Gulf, during the Vietnam War, which transported various supplies to Vietnam, including barrels of herbicides (Agent Orange) from Subic Bay to Vietnam.  It appears that he further contends that he was exposed to Agent Orange because his ship was close to the shore of Vietnam, and because he was exposed to smaller ships that were nearby where Agent Orange was sprayed.  He has also argued that his hypertension and diabetes mellitus were caused or aggravated by service connected disability, specifically, service-connected PTSD.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Hypertension, and diabetes mellitus, can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of either of these conditions within a year following the Veteran's discharge from service. 

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for PTSD.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's service treatment records  do not show complaints, findings, or diagnoses involving hypertension or diabetes mellitus.  The Veteran's separation examination report, dated in October 1969, shows that his heart, and endocrine system, were clinically evaluated as normal, and that his blood pressure was 124/76.  

As for the post-service medical evidence, it consists of VA and non-VA reports, which show that the Veteran was diagnosed with diabetes in April 1989.  At that time, he was noted to have a family history of diabetes, hyperlipidemia, and a long history of smoking.  He also reported a recent diagnosis of hypertension.    

In September 2013, the Board remanded these claims for additional VA examinations.  

A VA disability benefits questionnaire (DBQ), dated in October 2013, shows the following: the examiner stated that the claims file was reviewed and that the Veteran reported for an in-person examination.  The diagnoses were hypertension, and diabetes mellitus.  The examiner opined that it was less likely than not that the Veteran's hypertension was due to his service-connected PTSD, and concluded that his hypertension was neither caused nor aggravated by his PTSD.  The examiner explained, that according to the Mayo clinic, hypertension is a common condition in which the force of the blood against your artery walls was high enough that it might cause health problems, such as heart disease.  Blood pressure is determined by the amount of blood the heart pumps, and the amount of resistance to blood flow in the arteries.  The more blood your heart pumps and the narrower your arteries, the higher the blood pressure.  This condition typically develops over many years, and it affects nearly everyone eventually.  The Veteran was diagnosed and started on medication in 2002.  His hypertension is listed as primary (essential) for which there is no identifiable cause.  Risk factors include age, family history, being overweight, being not physically active, using tobacco, too much salt in diet, too little potassium, too little vitamin D, drinking too much alcohol, stress, and chronic conditions such as high cholesterol, diabetes, kidney disease, and sleep apnea.  She further noted that the Veteran had had PTSD symptoms since 1972.  His hypertension was diagnosed 30 years later.  She explained that most likely, hypertension would have been consistently elevated years ago if his PTSD was the cause of it.  The Veteran is a smoker (11/2 packs per day with a two pack-per-day history for 40 years), and he has high cholesterol.  He does not follow a specific diet other than trying to watch what he eats and he is not physically active; this is the most likely cause of his hypertension.  After noting his medication levels in 2002, and currently, she concluded that his hypertension had not been aggravated by his PTSD.  

With regard to the Veteran's diabetes mellitus, the VA examiner concluded that it is less likely than not that this is due to his PTSD.  The examiner explained that he was diagnosed with this condition many years after service, and according to the U.S. National Library of Medicine, the Veteran's type of diabetes mellitus was the most common.  This resulted in his body not making or using insulin well.  He had a higher risk of diabetes as he became older.  Moreover, he had a family history of diabetes and did not exercise.  He has had PTSD symptoms since 1972.  If PTSD caused his diabetes, he would have most likely developed diabetes mellitus before 30 years after service.  If he did not have PTSD, he would most likely still develop diabetes mellitus from weight gain, insulin resistance, and abdominal obesity.  The examiner further indicated that the Veteran's diabetes had not been aggravated by his PTSD, stating that it is aggravated by his continued obesity, not following a diabetic diet and counting carbs, and lack of exercise.  

The Board first notes that in its decision, dated in September 2013, it provided a detailed summarization of the Veteran's contentions regarding his alleged Agent Orange exposure, to include a discussion of the Veteran's testimony at an April 2011 hearing.  The Board determined that that the preponderance evidence showed that the Veteran was not exposed to Agent Orange during service.  The Board stated that the Veteran may not be presumed to have been exposed to herbicides, and that the presumptive provisions of 38 C.F.R. § 3.309(e) were therefore not applicable.  

Given the foregoing, the Veteran may not be presumed to have been exposed to herbicides, and the presumptive provisions of 38 C.F.R. § 3.309(e) are not applicable to these claims.  King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions); Browder v. Brown, 5 Vet. App. 268, 270 (1993) "[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review"); see also Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997); In re Smith, 10 Vet. App. 311, 314 (1997).  In this regard, a two-sentence May 2008 opinion from Dr. S has been considered.  Dr. S concluded that the Veteran had medical problems, to include diabetes mellitus (hypertension was not stated), that are related to exposure to Agent Orange.  In the Board's September 2013 decision, it determined that this opinion warranted no probative value, as the Veteran is not shown to have been exposed to Agent Orange.  Citing Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  This opinion is therefore afforded no probative value.  Id.; King; DiCarlo.  

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct or presumptive basis (i.e., not involving exposure to Agent Orange), there is no relevant evidence of complaints, treatment, or diagnoses during service, and both of the claimed conditions are first shown many years after separation from service.  There is no medical evidence of either of the claimed conditions within one year of separation from service.  There is no competent opinion of record in support of either of the claims on a direct or presumptive basis.  Thus, the Board concludes that service connection for hypertension, and diabetes mellitus, under theories of direct (38 C.F.R. § 3.303), presumptive (38 C.F.R. § 3.309(a)), or nexus (38 C.F.R. § 3.303(d)) is not warranted.  

The Veteran has also asserted that service connection is warranted on a secondary basis.  These claims must also be denied.  In particular, the Board finds the October 2013 medical opinions to be entitled to great probative weight, as the examiner took into account a thorough review of the Veteran's record and medical history, and included a physical examination (with all necessary findings) and provided sufficient rationales.  The examiner accurately cited to supporting factual data.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent opinion of record in support of either of the claims on a secondary basis.  Accordingly, the preponderance of the evidence is against these claims, and they must be denied.  See 38 C.F.R. § 3.310.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiologies of hypertension and diabetes mellitus fall outside the realm of common knowledge of a lay person.  Jandreau, supra.  Finally, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims doe service connection for hypertension and diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims for service connection for hypertension, and diabetes mellitus, must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55.  

Duties to Notify and Assist

VA's duty to notify was satisfied by August 2006, February 2009, and October 2013 letters.   See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded examinations, and etiological opinions have been obtained.  

In September 2013, the Board remanded these claims.  The Board directed that the Veteran be scheduled for appropriate VA examinations to determine whether his hypertension and/or diabetes mellitus were caused or aggravated by his service-connected PTSD, to include etiological opinions.  In October 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand, and which informed him of the requirements for service connection on a secondary basis.  That same month, he was afforded examinations, and etiological opinions were obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus is denied.  




____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


